Citation Nr: 1618976	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a cervical spine disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to an initial compensable disability rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran completed active duty for training (ACDUTRA) from February 2000 to July 2000.  He served on active duty from October 2005 to August 2007 with prior and subsequent periods of service in the Iowa Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claims for hypertension, a respiratory disorder, and a compensable rating for allergic rhinitis, in April 2015 the Veteran submitted a timely notice of disagreement (NOD) in response to an April 2015 rating decision that denied the service connection claims and assigned a noncompensable rating for allergic rhinitis.  As the Agency of Jurisdiction (AOJ) did not issue a Statement of the Case (SOC) on the claims, they must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

At the June 2015 hearing, the Veteran testified that he has applied for disability benefits from the Social Security Administration (SSA) due to his cervical spine disorder with radiculopathy.  Hearing Transcript, p. 12-13.  In subsequent June 2015 written correspondence, he asked VA to obtain these records.  Records from the SSA must be requested.

In a July 2013 VA examination report, the examiner provided a negative nexus opinion, in part, because of the gap in time between the Veteran's July 2006 in-service injury and December 2012 when his disorder first manifested.  However, personnel records show that the Veteran had service with the Iowa Army National Guard from December 2011 to December 2012.  VBMS Entry 6/19/13, p. 53.  On remand, the RO should verify whether this period of service constituted federal service.

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC on the claims for service connection for hypertension and a respiratory disorder and a compensable rating for allergic rhinitis.  The Veteran must be advised that for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC. Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  Obtain from the Social Security Administration a copy of the decision regarding the Veteran's claim for disability benefits pertinent to the appeal, as well as copies of all medical records underlying the decision.

3.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

Verify whether the appellant's period of service from December 2011 to December 2012 was "full-time duty" ordered under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505, or whether he was ordered into Federal service by the President of the United States, see 10 U.S.C. §12401.  In other words, the AOJ should determine whether such service was state-controlled or federal service.

4.  Conduct any other appropriate development deemed necessary, including affording VA examinations for the claims if, and only if, the records obtained trigger the need for such development.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




